11-4726
    Ramrattan v. Holder
                                                                                        BIA
                                                                                     Hom, IJ
                                                                                A074 774 484
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
    City of New York, on the 13th day of November, two thousand thirteen.

    PRESENT:
               JOSÉ A. CABRANES,
               PETER W. HALL,
               SUSAN L. CARNEY,
                     Circuit Judges.
    ______________________________________

    PARMANAND RAMRATTAN,
                    Petitioner,
            v.                                             11-4726 NAC

    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
                                Respondent.
    ______________________________________

    FOR PETITIONER:                 Parmanand Ramrattan, Pro Se, Bronx, New York.
    FOR RESPONDENT:                 Stuart F. Delery, Acting Assistant Attorney
                                    General; Thomas B. Fatouros, Jr., Senior Litigation
                                    Counsel; Jeffrey R. Meyer, Attorney, Office of
                                    Immigration Litigation, Civil Division, United
                                    States Department of Justice, Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a Board of
Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND
DECREED that the petition for review is DENIED.

       Petitioner, Parmanand Ramrattan, a native and citizen of Trinidad and Tobago,
seeks review of an October 13, 2011, decision of the BIA affirming the March 23, 2010,
decision of Immigration Judge (“IJ”) Sandy K. Hom, which pretermitted his application
for asylum, and denied his application for withholding of removal and relief under the
Convention Against Torture (“CAT”). In re Parmanand Ramrattan, No. A074 774 484
(B.I.A. Oct. 13, 2011), aff’g No. A074 774 484 (Immig. Ct. N.Y. City Mar. 23, 2010).
We assume the parties’ familiarity with the underlying facts and procedural history of the
case.

       Under the circumstances of this case, we have reviewed the decision of the IJ as
supplemented by the BIA. See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).
The applicable standards of review are well-established. See 8 U.S.C. § 1252(b)(4)(B);
Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009). Because Ramrattan does not
challenge the agency’s pretermission of his asylum application as untimely, we review
only the denial of withholding of removal and CAT relief.

        Ramrattan argues that he established that he would likely be persecuted on account
of his membership in the “group of individuals who have incurred the ire and hatred of
[his cousin],” whose criminal enterprises he refused to join. To establish eligibility for
withholding of removal, an applicant, like Ramrattan, who does not rely on a claim of
past persecution, must demonstrate a basis for an objectively reasonable fear of future
persecution on account of his race, religion, nationality, political opinion, or membership
in a particular social group. He must do so either: (1) by offering “evidence that he []
would be singled out individually for [] persecution” in his country of nationality; or
(2) by proving “that in that country there is a pattern or practice of persecution of a group
of persons similarly situated to the applicant.” 8 C.F.R. § 1208.16(b)(2). Applications
such as Ramrattan’s, governed by the amendments made to the Immigration and
Nationality Act by the REAL ID Act of 2005, must demonstrate that a protected ground
(i.e., one of the five grounds listed above) is “one central reason” for the applicant’s
persecution. See Rodas Castro v. Holder, 597 F.3d 93, 103 (2d Cir. 2010); Matter of C-
T-L-, 25 I. & N. Dec. 341, 344-46 (BIA 2010) (extending the “one central reason”
standard to withholding of removal). Here, the IJ reasonably found that Ramrattan failed
to establish an objectively reasonable basis for fearing persecution in Trinidad and
Tobago on account of a protected ground.

       First, as the IJ found, Ramrattan’s fear was speculative. Ramrattan testified that
his cousin had not contacted him since threatening him in 1998; in addition, Ramrattan

                                             2
failed to provide corroborating proof that his cousin remained in Trinidad, still sought to
harm him, and had the means to find and kill him. See Jian Xing Huang v. INS, 421 F.3d
125, 129 (2d Cir. 2005) (per curiam). Second, as the IJ also determined, any harm
Ramrattan might suffer because he knew information that could cause his cousin
embarrassment if disclosed would not constitute persecution on account of one of the five
protected grounds: race, religion, nationality, political opinion, or membership in a
particular social group. See 8 C.F.R. § 1208.16(b)(2). Even assuming that Ramrattan
was going to be harmed because he declined to participate in his cousin’s illegal scheme,
harm resulting from resistance to recruitment by a criminal faction does not constitute per
se persecution on account of protected ground. See INS v. Elias-Zacarias, 502 U.S. 478,
481 (1992) (finding that forced recruitment of an individual by guerilla forces is not per
se persecution on account of a protected ground); see also Matter of S-E-G-, 24 I. & N.
Dec. 579, 586-88 (BIA 2008) (concluding that Salvadoran youths who resist gang
recruitment are not a cognizable social group because they do not share recognizable and
discrete attributes). To the extent Ramrattan asserts for the first time in these proceedings
that he would be targeted as a member of a particular social group, which includes
individuals who have “incurred [his cousin’s] ire and hatred,” we decline to consider that
argument because he did not raise it before the BIA. See Foster v. INS, 376 F.3d 75, 78
(2d Cir. 2004) (per curiam) (noting that in addition to the statutory requirement under 8
U.S.C. § 1252(d)(1) that petitioners exhaust the categories of relief they seek, petitioners
must also raise to the BIA the specific issues they later raise in this Court); see also Lin
Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 119-20 (2d Cir. 2007).

      For the foregoing reasons, the agency properly denied Ramrattan’s claim for
withholding of removal.

        The agency also properly denied Ramrattan’s claim for CAT relief. Ramrattan
introduced no evidence to demonstrate that whatever harm amounting to torture his
cousin might inflict would either be sanctioned or be caused, directly or indirectly, by the
government of Trinidad and Tobago. See De La Rosa v. Holder, 598 F.3d 103, 109 (2d
Cir. 2010) (explaining that “[f]or pain and suffering to be cognizable as torture under the
CAT, . . . it must be ‘inflicted by or at the instigation of or with the consent or
acquiescence of a public official or other person acting in an official capacity’” (internal
citation omitted)).

       For the foregoing reasons, the petition for review is DENIED.

                                           FOR THE COURT:
                                           Catherine O’Hagan Wolfe, Clerk




                                             3